Title: To Thomas Jefferson from Albert Gallatin, [6 July 1801]
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  [6 July 1801]
               
               The within has just been received. I believe that the accounts of Mr Dunham are correct, & the flying report, of which he complains, without founda[tion]. But it is a delicate question, whether when a removal is either political, or, as in this instance, grounded on private immorality, we are bound to give or to advise an approbation of the official conduct of the party, without adding any thing explaining the cause of removal.
               
                  A. G.
               
            